      Case 3:17-cv-01871-RDM-CA Document 27 Filed 03/31/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID WINSTON,                                  Civil No. 3:17-cv-1871

             Petitioner                         (Judge Mariani)

      V.


WARDENS. SPAUDLING,

             Respondent

                                        ORDER

      AND NOW, this ~        ,    of March, 2021 , upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the accompanying Memorandum, IT

IS HEREBY ORDERED THAT:

      1.     The petition for writ of habeas corpus is DENIED. (Doc. 1).

      2.     The Clerk of Court is directed to CLOSE this case.




                                         Rooert D. Marian·
                                         United States District Judge
